 


113 HR 5785 IH: To amend the Internal Revenue Code of 1986 to make permanent the exclusion from gross income of discharges of qualified principal residence indebtedness. 
U.S. House of Representatives
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 5785 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2014 
Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the exclusion from gross income of discharges of qualified principal residence indebtedness.  
 
 
1.Permanent exclusion from gross income of discharge of qualified principal residence indebtednessSubparagraph (E) of section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking “which is discharged before January 1, 2014”.   
 
